Title: From George Washington to the United States Senate, 22 February 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States February 22nd 1791

I lay before you a Report of the Secretary of War relative to the Appointment of two Brigadier Generals of Militia in the Territory of the United States South of the Ohio. And I nominate
John Sevier to be Brigadier General of the Militia of Washington District—and James Robertson to be Brigadier General of the Militia of Miro District; both within the said Territory.

Go: Washington

